DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant(s) Response to Official Action
1.	The response filed 10/05/2022 has been entered and made off record.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/05/2022 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2022 has been entered.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	Claim 1, 3-8, 10-15 and 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kilroy et al., [US Pub. No.: 2015/0157410 A1] in view of Piron et al [US Patent No.: 10,660,705 B2].
Re. Claim 1, Kilroy discloses:
A computer-implemented method for contextually controlling a surgical device [electronic control system configured to communicate electronically with the one or more robotic surgical tools |Abstract], the method comprising: receiving, by a computer system, perioperative data from the surgical device, the perioperative data associated with a surgical procedure [The information presented by the visualization system may be live data from the cameras, data from pre-operative MRI, CT, ultrasound or other imaging modality, and models of organs and other parts of the human body |0049]; 
receiving, by the computer system, images from a scope, the images visualizing the surgical device during the surgical procedure [The hyperdexterous surgical system can include a visualization system that aggregates information from one or more sources and provides one or more images to the surgeon |0048]; 
determining, by the computer system, a perceived step of the surgical procedure from the images [The control system can include a computer 400,  context of a medical procedure, and provides the appropriate imaging with the appropriate tissue contrast |Fig.5 el 400]; 
determining, by the computer system, procedural context data based at least on the perioperative data [Fig.7 570-574] , wherein the procedural context data comprises an inferred step inferred step in the surgical procedure  [context of a medical procedure, and provides the appropriate imaging with the appropriate tissue contrast to provide for diagnostic, surgical extent and outcome prediction | Fig. 5 el 470Fig.7 570-574]; 
comparing by the computer system the inferred step and the perceived step [comparing, using the processor, according to pre-selected similarity criteria, the tissue analysis data and the archival tissue analysis data associated with the one or more prior medical procedures; identifying, using the processor, one or more similar prior medical procedures having archival tissue analysis data satisfying the pre-selected similarity criteria, identifying comprising searching metadata associated with the one or more similar prior medical procedures; processing, using the processor, the surgical plan data associated with the one or more similar prior medical procedures to generate the one or more steps of the suggested surgical plan, thereby generating the one or more steps of the suggested surgical plan |Claim 1 ]; 
and controlling, by the computer system, the surgical device according to the procedural context data and the comparison between the inferred step and perceived step [The control system 400 procedure context is compared to precious medical procedures and current image data and metadata, to provide a surgical plan |Claim 1].

Re. Claim 3, Kilroy discloses:
wherein controlling the surgical device comprises changing, by the computer system, a state of the surgical device [The hyperdexterous surgical system enables the control of the hyperdexterous surgical tools to be adjusted based upon the preferences of the operator. |0030].

Re. Claim 4, Kilroy discloses:
wherein controlling the surgical device comprises changing, by the computer system, a function of an input of the surgical device [The hyperdexterous surgical system enables the information presented to the operator to be adjusted based upon the preferences of the operator.|0030].

Re. Claim 5, Kilroy discloses:
wherein controlling the surgical device comprises changing, by the computer system, information displayed by the surgical device [The nature of the hyperdexterous surgical system is illustrated, among other ways, by providing the surgeon with a variety of information (e.g., via displays) that allow the surgeon to readily understand the positioning of the hyperdexterous surgical tools relative to the patient so as to naturally understand how the tools will move when actuated |0105].

Re. Claim 6, Kilroy discloses:
comprising providing, by the computer system, a recommendation according to the procedural context data [The control system can send information to the input devices 500, such as instructions to produce tactile feedback for the operator 1. |0254].

Re. Claim 7, Kilroy discloses:
determining, by the computer system, whether the recommendation is of a first type or a second type [The system includes a first grasper 312, a second grasper 314, a camera 304, and a stapler 354. The system includes two input devices 500, a first controller 516 and a second controller 518.|0242&0342]; 
and displaying, by the computer system, the recommendation in a first manner according to whether the recommendation is of the first type or in a second manner according to whether the recommendation is of the second type [The control system of the hyperdexterous surgical system can convert the movement of the input device into movements of the controlled objects dependent on the zoom factor of images displayed on one or more displays.|0042].

Re. Claim 8, This claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 10, This claim is interpreted and rejected for the same reason set forth in claim 3.

Re. Claim 11, This claim is interpreted and rejected for the same reason set forth in claim 4.

Re. Claim 12, This claim is interpreted and rejected for the same reason set forth in claim 5.

Re. Claim 13, This claim is interpreted and rejected for the same reason set forth in claim 6.

Re. Claim 14, This claim is interpreted and rejected for the same reason set forth in claim 7.

Re. Claim 15, This claim is interpreted and rejected for the same reason set forth in claim 8.
 
Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 10.

Re. Claim 18, This claim is interpreted and rejected for the same reason set forth in claim 11.

Re. Claim 19, This claim is interpreted and rejected for the same reason set forth in claim 12.

Re. Claim 20, This claim is interpreted and rejected for the same reason set forth in claim 13.

Re. Claim 21, This claim is interpreted and rejected for the same reason set forth in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488